Case 4:20-cv-00027-KGB Document 2 Filed 01/31/20 Page 1 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Eastern District of Arkansas

 

 

 

)

)
)
ROBERT STOFER )

- Plaintifiis) i i ) .

v. Civil Action No. 4:20-cv- ZI- KéE

)
JAMES GREENE & ASSOCIATES, INC., )
and JEFFREY BRANLTY
a Defendantts) - )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) JEFFREY BRANTLY
275 West Kiehl
Sherwood, Arkansas 72120

A lawsuit has been filed against you.

Within 21 days afier service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule |? of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Josh Sanford

SANFORD LAW FIRM, PLLC

One Financial Center

650 South Shackleford, Suite 411

Little Rock, Arkansas 72211
501-221-0088; josh@sanfordlawfirm.com

If you fail to respond. judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: January 8, 2020

 
Case 4:20-cv-00027-KGB Document 2 Filed 01/31/20 Page 2 of 4
AO 440 (Rev. 06/12) Summons ina Civil Action (Page 2)
Civil Action No. 4:20-cv-

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, if any) Jerey % (antly

was received by me on (dave) | i fe) -20

x | personally served the summons on the individual at (place) ie > L). Kiels!
Merosed AR amet est

C7 | left the summons at the individual’s residence or usual place of abode with mame)

. 4 person of suitable age and discretion who resides there,

ON /date) . and mailed a copy to the individual's last known address: or

CI served the summons on (name of individual) . Who is

designated by law to accept service of process on behalf of (uame of organization)

On (date) or
CI returned the summons unexecuted because :or
Ol Other (specifvi
My fees are $ for travel and $ for services, for a total of $ 0

| declare under penalty of perjury that this information is true.

Date: (~3) ~1o

 

Server 's address

Additional information regarding attempted service, etc:
Case 4:20-cv-00027-KGB Document 2 Filed 01/31/20 Page 3 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

 

 

Eastern District of Arkansas

 

)
)
)
ROBERT STOFER )
Plaintij}is) 7 ?
v. Civil Action No. 4:20-cv-. ay kKéB
)
JAMES GREENE & ASSOCIATES, INC. )
and JEFFREY BRANLT
oe L efenda ni x )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) JAMES GREENE & ASSOCIATES, INC,
c/o Jeffrey Brantly
275 West Kiehl
Sherwood, Arkansas 72120

A lawsuit has been filed against you,

Within 21 days after service of this Summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency. or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Josh Sanford

SANFORD LAW FIRM, PLLC

One Financial Center

650 South Shackleford, Suite 411

Little Rock, Arkansas 72214
501-221-0088; josh@sanfordlawfirm.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

JAMES W. McCORMACK
CLERK OF COURT

Date: January 8, 2020

 
Case 4:20-cv-00027-KGB Document 2 Filed 01/31/20 Page 4 of 4

AQ 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 4:20-cv-

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()

This summons for fname of individual and title, any) ‘Janes dee. & A SSC ates, i Ne

was received by me on /dare) | = lo e 20

C1 I personally served the summons on the individual at place)

on ie or

© I left the summons at the individual's residence or usual place of abode with (ame)

, 4 person of suitable age and discretion w fio resides there,

Xi ! served the summons on (ame of individual) \elcey ke actly . Who is

designated by law to accept service of process on behalf Stok fname of or eet ee mes Cletnre, oo
Assoc; ates, Tn On (date) \-2@ ~2p :or

CF | returned the summons unexecuted because

ON /date) _and mailed a copy to the individual's last known address; or

or

O Other (specify).

My fees are §$ for travel and $ for services, for a total of $ 0

| declare under penalty of perjury that this information is true.

Date: \ ~4\ -l0

 

Plocess Selver

Printed name A anid title

Server's address

Additional information regarding attempted service, etc:
